The decision of the court in this case invalidates an executed contract, entered into with the advice of counsel and not shown to have been unfair and unreasonable, on the sole ground that it was repugnant to public policy because it tended to facilitate the granting of a divorce to the appellant's husband.
At the time the contract was entered into various suits were pending between husband and wife who were not living together in the family relation. The husband had brought an action for divorce which was being contested by the wife. The wife was receiving $10 a week for her support from the husband and had filed a bill in equity to restrain him from encumbering or conveying away his real estate, No. 57 N. 62nd Street, and from withdrawing certain moneys on deposit to his credit in a trust company, to which she laid claim. The agreement provided for: *Page 102 
(1) The release of the wife's claim to the money in the trust company.
(2) The conveyance to the wife of the real estate in suit.
(3) The assignment to her of all the furniture in the house.
(4) The settlement of the equity suit.
(5) The stopping of the $10 a week maintenance payments.
(6) That if the master in the divorce suit recommended a divorce, the wife would not file exceptions, nor take an appeal if the court granted a decree of divorce.
(7) That if the divorce was refused by the court, the conveyance of the real estate above referred to should be in satisfaction of her right to future support and maintenance by the husband.
(8) The payment of a fee of $225 to the wife's counsel in the divorce proceeding.
The agreement contained no promise by the wife not to defend the divorce suit, or to furnish evidence for the libellant: Miller v. Miller, 284 Pa. 414. It neither provided for nor contemplated the abandonment of her contest of the divorce proceedings. She successfully contested the divorce and obtained a decree dismissing the libel. She keeps and retains the real estate and the furniture conveyed to her under the agreement, makes no offer to return them, but seeks to avoid the other clause of the agreement, which was the consideration for the conveyance to her, viz., the relinquishment of her right to claim further support and maintenance from her husband, on the ground that if her contest before the Master had proved unsuccessful she had agreed not to file exceptions to his report.
The opinion of the court holds that "such a promise cannot be distinguished upon principle from an agreement not to present a defense, or from an agreement to furnish evidence or aid to the husband if he determined *Page 103 
to start a proceeding to dissolve the marriage bond," notwithstanding the fact that it did not in any manner interfere with the very vigorous contest the wife was then making against the divorce, and which she was successful in opposing. I cannot subscribe to this doctrine. It is admitted that the contract did not actually affect the suit in divorce in any particular, yet because of a conditional clause which never became effective, the judgment of the court permits the appellant to retain all the benefits which accrued to her from its execution and escape from the correlative agreement which formed the consideration for the conveyance to her. I cannot agree to this view and therefore dissent from the judgment.
President Judge PORTER and Judge HENDERSON concur in this dissent.